      USDC IN/ND case 3:19-cv-00883 document 1 filed 10/07/19 page 1 of 3



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                              Plaintiff,            )
                                                    )       CASE NO: 3:19-CV-883
                      v.                            )
                                                    )
HEIRS AND DEVISEES OF                               )
L.T. NEWSOME, DECEASED; and                         )
DOUGLAS NEWSOME,                                    )
                                                    )
                              Defendants.           )

                                    IN REM COMPLAINT

       Comes now the plaintiff, United States of America, by Thomas L. Kirsch II, United States

Attorney for the Northern District of Indiana, and Sharon Jefferson, Assistant United States

Attorney, for and on behalf of the U.S. Department of Housing and Urban Development (HUD),

an agency of the United States government, and for its cause of action alleges as follows:

                                           JURISDICTION

       This is an action to foreclose a mortgage to recover indebtedness due the United States.

This Court has jurisdiction pursuant to 28 U.S.C. Section 1345 and venue is proper.

                                             COUNT I

       1. Prior to her death, L.T. Newsome was the owner of the following described real estate

in St. Joseph County, Indiana:

               Part of the West Half (1/2) of the Northwest Quarter (1/4) of
               Section Eight (8), Township Thirty-Seven (37) North, Range Two
               (2) East, Described, as Beginning at a Point 919.35 Feet East and
               954.8 Feet South of the Northwest Corner of Said Section;
               Running thence West 341.5 Feet; Thence South 97.7 Feet; Thence
               East 341.5 Feet to the West Line of Butternut Road (A 60 Foot
          USDC IN/ND case 3:19-cv-00883 document 1 filed 10/07/19 page 2 of 3



                 Road); Thence North Along the West Line of Butternut Road 97.7
                 Feet to the Place of Beginning, Being Lot Numbered Sixty (60) in
                 Hastings Division Street Acres Proposed Addition

                 Commonly Known As: 56201 Butternut Road, South Bend,
                 Indiana 46619. (Herein Athe real estate.@)

          2. On December 3, 2004, L.T. Newsome executed a promissory note (the Anote@) a copy

of which is attached and made a part hereof as “Exhibit 1.”

          3. To secure payment of her obligation under the note, L.T. Newsome, executed a home

equity conversion mortgage (the Amortgage@) and a second mortgage, copies of which are attached,

here incorporated by reference and marked for identification as “Exhibit 2”, and “Exhibit 3.”

          4. The note and mortgages are held by the United States.

          5. L.T. Newsome died a resident of South Bend, Indiana on March 3, 2013.

          6. Repayment of the debt evidenced by the note is in default. There is due $101,625.21

plus interest from April 14, 2017 to date of judgment at $7.85 per day.

          7. No personal representative was appointed. Title vested in the heirs of L.T. Newsome

at her death and the heirs are named as parties to answer as to their interest, if any, in the real

estate.

          8. The heirs and devisees of L.T. Newsome are named as parties to answer as to their

interests, if any, in the real estate. However, all of the heirs and devisees at law are unknown and

service by publication is required.

          9. Douglas Newsome is believed to presently occupy the real estate and is made a party

to answer as to his interest, if any, in the property.




                                                   2
       USDC IN/ND case 3:19-cv-00883 document 1 filed 10/07/19 page 3 of 3



    WHEREFORE, plaintiff requests:

        1. A judgment in rem against the property in the amount of $101,625.21 together with

accruing interest at $7.85 per day.

        2. An order declaring the lien of plaintiff=s mortgage to be prior and paramount to the

interests of all other parties.

        3. An order foreclosing the equity of redemption of the heirs of L.T. Newsome, and all

persons claiming under or through her, in the real estate.

        4. An order directing the sale of the property by the U.S. Marshals and payment of the

proceeds to pay the Marshal=s costs, then to pay the judgment of plaintiff, and with any then-

remaining overplus paid to the Clerk of the Court to be disposed of as the Court shall direct.

        5. That the plaintiff have such other and further relief as is just and proper in the premises.



                                               Respectfully submitted,

                                               THOMAS L. KIRSCH II
                                               UNITED STATES ATTORNEY

                                               s/ Sharon Jefferson
                                       By:     Sharon Jefferson
                                               Assistant United States Attorney
                                               United States Attorney=s Office
                                               5400 Federal Plaza, Suite 1500
                                               Hammond, IN 46320
                                               Tel: (219) 937-5500
                                               Fax: (219) 852-2770
                                               Email Address: Sharon.jefferson2@usdoj.gov




                                                  3
USDC IN/ND case 3:19-cv-00883 document 1-1 filed 10/07/19 page 1 of 6




                             EXHIBIT 1
USDC IN/ND case 3:19-cv-00883 document 1-1 filed 10/07/19 page 2 of 6




                             EXHIBIT 1
USDC IN/ND case 3:19-cv-00883 document 1-1 filed 10/07/19 page 3 of 6




                             EXHIBIT 1
USDC IN/ND case 3:19-cv-00883 document 1-1 filed 10/07/19 page 4 of 6




                             EXHIBIT 1
USDC IN/ND case 3:19-cv-00883 document 1-1 filed 10/07/19 page 5 of 6




                             EXHIBIT 1
USDC IN/ND case 3:19-cv-00883 document 1-1 filed 10/07/19 page 6 of 6




                             EXHIBIT 1
                      USDC IN/ND case 3:19-cv-00883 document 1-2 filed 10/07/19 page 1 of 9


                 ~.   •   r • ••'
                                                                                     0S0S3S0
                                                                                                                                      04G0S3S
                                                                                         RECORDED ON
                                                                                                                                         RECORDED ON
                                    RECORDANDR£TURNTOI                            02/281201115      Bh00:15Plt
                                    WELLS FARGO BANK, N. A,                       s~nJ J         RETlll.AKE
                                    3601 l\tlNNESOTA DRl\'t:, MAC: X4701-02,s7.JOSEPH COUIITY
                                    DLOOMINGTON, MN SS43S                                RECORDER
                                                                                   REC FEE:           $29.90
                                                                                   PAGES: 9




                                    - - - - - - - - - - - - ~,;pactAllcweTlllt Unr ForRccordl111:Da111f------------

                                    St1lte of Indiana                                                  l'HACaseNo. 151-762056!-952/ZSS
                                                                                                                    0043997154
                                                                            ADJUSTABLE RATE
      ;•
                                                    HOME EQUJTY CONVERSION MORTGAGE
                                         THIS MORTGAGE (~Security ln&ITumenl") is given on DECEMBER 03, 2004                          . The mortgagor 11
                                    LT.NEWSOME




                                    whose address is 56201 Bl!ITERNUT ROAD,
                                                                                                                                          (" Borrower"),
~,,
                                    SOUTH BEND, INDIAl"A 46619
                                    This Security Instrument ts given to
,:                                  WELLS FARGO BANK, N, A,
                                                                                                                                          , which i,
           ·,.                      organiztd and exlstins under the laws or THE IDIJTED STATES OF AMERICA                 , and w hos.: uJdrcss is
,.·                                 P.O. BOX 10304, DES MOINES, IOWA 50306-0304
>.                                  ,                                                         ("Lender"). Borrower has ogrc..--d to repay to Li.mdcr
                                    amounts which Lender is obligated to adv11m:e, including future advances, under tht terms of a Home Equity
                                    Conversion Loan Agreement dated the same date as lhis Security Instrument ("Lo1111 Agreement~). The ugrecmcnl
                                    10 repay is cvidcm:cd by Borrower's Note dDtcd the same date as ihis Security Instrument ("r.;otc"). Thi$ Securit~·
                                    lnslrument secure5 10 Lender: (a) tbi: repayment of tbc debt evidenced by the Note, with interest at a rntc subject
                                    to adjustment, and 1111 renewals. e/Clcl\$ions and modific11tions of the Note, up to II maximum principal 11mou111 or
                                    ONE HUNDRKDTHIR1Y FIVE THOUSAND AND 00/100- •• ••• • •••••• - - •· •••• •• •• • •,••• • •• • • •••• •• ••

                                    l U,S, S    135,000,00            >: lb) the paymem of all other sums. with interest, a<h1111ccd under Paragraph S to
                                    protect the security of this Security Instrument or otherwise due under the terms of this Security Instrument; and
                                    tc) the p~rformancc of Borrower'~ c'ovcnllnts 11nd agreements under this Security lnS1rumen1 and the Note. The
                                    f\JII debt, including Pmounts described in (a), lb), and (c) above, if not pnid earlier, Is due and poy1ble on
                                    JANUARY 23            , 2073 . for this purpose. Borrower do~ hereby mortgng-e, granl and <;0nvcy to Lender the;·
                                    following described property located in ST JOSEPH                          County, Jndlana:

                                    ooxc; 01/97
                                                                  ..


                      HOlDfOlt
           1tT\l EXPRESS, lNC.                                          i
           ~/<.LD/0\. '(l> Cv.rr,t..-r-· 01de/



                                                                                   EXHIBIT 2
     USDC IN/ND case 3:19-cv-00883 document 1-2 filed 10/07/19 page 2 of 9




!

!'        SES tEGAL DESCRIPTION AT':ACHltl HB:U,O AND MM>B A PART J[ERl£0li'




          which has the address or 5621)1 BUTl'RRNUTROAD
                                                                             jSt,'OtlJ
          SOUTH BEi'1D                           , INDIANA                               46619           r·Propcrty Address");
                        {Cliy)                                  (Slate)                   tzlp Coda)


              TOGETHER WITH nll the improvcmc:nts now or hC11eaftcr erected on the properly, and all easements, rights,
          nppurtcnanca;, and fixtures now or hereafter a port of the property. All replacements and :idditiollli shall also bi;-
          cov-.,rcd by this Sccurlly l11strumcn1. All of the foregoing is referred to in this Security lnstrumcnl 115 the
          ~Property.~
              BORROWER COVt.NANTS that Borrower is lawfully sc~ oflhe estate hc:rcby conveyed and has the right
         to mortgage, grant and convey the Property and that the Property is unencumbered. Borrower WIIITilnlS and will
         defend generally the title to the Property agllinst all claims and demands. subject 10 any encumbrdnces of record.
             TIIIS SECURITY INSTRUMENT combines uniform covenants for natlono.1 use ond non-uniform covenants
         with Hmitcd variation, by jurisdiction to constitute a uniform security instrument covering real property.
              UNIFORM COVENANTS. Borrower and Lender covenant and ogRe as follows;
              1. Payment of l'rludpal and Interest. Borrower shall pay when due the principal of. and interest on, the
         debt evidenced by the Note.
             2, Payment of Properl)' Charges. Borrower shall poy oil property charges consisting of raxcs. ground rents,
         flood and hazard insurance premiums. and special assessments in a timely manner, and shall provide cvldcnee of
         payment to lender, unless Lender pays property charges by withholding funds from monthly payments due to the
         Borrow<?r or by charging such payments lo a line of credit us provided for in the Lonn Agreemen1.
             3. F Ire, Flood :and Other Hazard Insurance. Borrower shall Insure all improvements on the Property,
         whNhcr now in existmcc or subsequently erected, against any wards, casualties, and contiriucncics, including
         lire. This Insurance shall be maintained in the amount&, to the c11en1 Md for the periods required by Lender or
         the Secretary of Housing and Urb1>n Oe\·clopment ("Secretary"). Borrower sholl also insure all Improvements on
         the Property, whether now in existence or subseqUffltly ercc1ed, asainsl loss by noods to the cittcnt required by
         the Secretary. All insurance &boll be carried with co111punic:s approved by I.coder. The insurance policies and any
         renewals shall be held by Lender o.nd shall include loss payable clauses in favor of, and In a form acccpt;iblc to,
          Lender.
             lri the event of !OS$, Borrower &hall give Lender immediate notice by moil. Lender 1'11.11.Y make proof of loss if .
         not made promptly by Borrower. Each Insurance company concerned is hereby authorized and directed to malce
         payment for such loss to Lender instead ofto Borrower and to Lender joinUy. Insurance proceeds shall be u.pplied
         to restoration or rcpalr of the damaged Property, if the r~loration or repair is economically feasible and Lender's
         security is no1 lessened. If the restoration or repair is not cconomlcully feasible or Lc:odcr's security would be

         OOXA :02102




                                                         EXHIBIT 2
USDC IN/ND case 3:19-cv-00883 document 1-2 filed 10/07/19
                                                  "-""' ···-·-------page    3 of 9
                                                                     ·---------·
                                  ----------·--- --- - - ---




      lessened, the insurance proceeds shall be applied first 11> the reduction of any indebtedness under a Second Note
     and Second Securi1y Instrument.. held by 1he Secret~ry on the Property and then 10 the rcd11ction pf the
      indebtedness under the Notif"-lititl this Security lns1rumcn1. Any excess insurance proceeds over an amount
      required to pay all oulstandlng indebtedness 11nder 1he Note and this Security Instrument shall be paid lo the cnti1y
      legally entitled thereto.
          In the evcnl offorcclos11rc of this Security Instrument or olhcr tl'llnsfcr of title rn the Property thnt extinguishes
     the i ndcbtcdncss, all right, t Ille and i 1uercst of Borrower In and to insurance po llcios in force sh all pau to the
     pun:h11scr.
          .if. Occupancy, Pnsen·atlon; l\b.hltuaocc and Protection of 1bc Property; BorrDwer's Loan
     Appllcallon; Leaseltold,. .Borrower shall occupy, establish, and use the Property llS Borrower's princi1,:il
     residence aner the execution of this Security Instrument, 11nd Borrower (or 111 least one Borrow~r. if initially moro
      than one person arc Borrowers! shall continue to occupy the Propcny as Borrower's principal residence for the
      term of the Securi1y lnstrumcnl. "Principal residence• shall have 1hc same meaning as in rh11 Loan Asrccmenl
          Borrower shall not commit w.ute or destroy, dumagc or substantially change the Property or allow the
      Proper1y to deteriorate, rca5onable wear and tear excepted. Borrower shall also be in default if Borrower, during
      the loan application process. gave m11tcriully ful&c or inru:c:ur111c lnforrm11ion or statemcntS to Lender {or failed to
     provide I.ender with any mt1tcri11I information) in connection with the loan evidenced by the :'llotc, lncluding, but
      not limited to, representations concerning Borrower's occupnncy of lhe Property as a princip:il residence. If 1his
      Security Instrument is on a lc.isehold, B0rro1,1•er shall comply with the provisions of the lcus<:. If Borrower
     c1(quircs fee title to the Proprrty, the leasehold and fee title shall not be merged unless Lender agrees to the
      merger In writing.
          S, ChargH to Borrower aml Protection of l.endrr's Rigllcs In the Property. Borrower shall pay all
     governmentlll or municipal charges, rmcs nnd Impositions that arc not included in Puragruph 2. 13orro\\'Cr shall
      pay these obligotions on lime direclly 10 lhe entity which is owed the payment. If failure:: 10 pny would adversely
      affect Lender's interest in 1hc: Properly. upon Lender's request Borrower shed I promptly furnish lo Lender receipts
      evidencing t hcse payments. Borrower shall prom))tly discharge Dny I icn which h 11S priority o vcr this S ccurity
      lns1rumen1 in the manner provided in Paragraph 12lcJ.
          If Borrower fail5 to make these payments or the properly charges required by Paragraph 2, or foils lo perfonn
     any other covenants 11nd ngrccmcnts contained !n this Scc11rity Instrument, or there is a legal proceeding that may
      slgnificlllltly 11ffect Lender's rights in the Property (such ns a proceeding in bankruptcy, for condemn11tion or to
     ouforce laws or regulations), 1hcn Lender may do and pay wh11tevcr is necessary 10 protect the value of Lhe
      Property and lender's rights in the Property, i11cluding ~ymcnl of llliccs, ward i11$Uranc:e and other items
     mention~ in P11ns.graph 2..
          To protect lender's SC(Urity in the Propcny, LC11dcr shall ad\'llncc and eharl,'C to Borrower 1111 amounts due to
      the Secretary ror the Mortgage lrlsurance Premium as defined in the Loan Agreement as wc:11 as all sums due 1o
     the loan scn·iccr for servicing 11ctivitic:s na denned in the Loan Agreement. Any nmounta disJ;,urscd by Lender
     under this Paragraph i;hall become an additional debt of Borrower as provided for in the Loan Agreement and
     shall be secured by this Sc:curily lnsarumc:nt
          6. laspccllon. Lender or Its agent may enter on, inspect or make appraisals of the Property in u rnison~blc
     mJlnncr and at reasonable times provided that Lender shnll give the Borrower notice: prior to any inspection or
     appr.iisal specifying a purpose for the inspcc1ion orapprulsul which m~t Ix; ri:llltcd to Lender's interest int he
     Property. If 1hc property is vacant or abandoned or the loan is in default. Lender may tukc rca$onablc 11ction IP
     prolect and preserve such \"llc:unt or abandoned Property without notice to the Borrower.
          7, Cc,ndemnatloo. The proceeds of any 11wurd or clnim for dofflllges, direct or consequential, in connection
     with any condemnation or other taking of any part of the Property. or for conveyance ln place of condemnation
     shall be paid to Lender. The proceeds shall be applied first to the reduction of any indebtcdn&?ss under a Second
     1'otc and Second Sc:c11rity lnstrurmnt held by the Secretary on the Propcny, and then to the n:duction of the
     indcbted~s under the Note and this Security lnstrument. Any excess proceeds over an amount required to pay all
     outs111ndins Indebtedness under the Note 1md this Security Instrument shall be paid to the entity legally entitled
     thereto.
     03XA,02/02




                                                       EXHIBIT 2
            USDC IN/ND case.....3:19-cv-00883
                                 ,~           document  1-2
                                                    ......        filed
                                                           -·-·"-·-" ··-···10/07/19            page
                                                                            \,..I .. .............            4 of......9' ·-··-··
                                                                                                   ····· ... --····~                                 .... '"·-··· .... .




                       8. Fees. Lender may collect fees ond rharges authorl7Cd by the Secretary.
                       ~. Grounds for Acceler11lon of Debt.
                         (a) Dae and Payable. Lender may requirQ in1mcdinte pnymenl in full of all sums secured by this Security
                         1ns1rumcnl if:              ·; ...
                           (i) A Borrower dies al'l'd'~ Propc:ny is not the: pri~ipal rcsidcnrc orat least one survi\'ing Borrower; or
                           tii) All of11 Borrower's tille in the Property (or his or her bcm:ticial interest in a trust owning all or p:irt ot
                           the Property} Is sold or otherwise transferred and no other Borrower rccairw title to the Propcr1y in fee
                           simple or retains a leasehold under a lease for less thun 99 yea.rs which is renewable or 11 lease ha,·ing a
                           remaining period of not less than SO ye111s beyond the date of the 100th birchday of the youngest Borrower
                           or retains a life cstotc (or retaining a beneficial i11terc:&t in a trust with such 1111 interest in the Property).
                         (b) Due and Pa,·able "'Ith Secretary Approval. Lender may require immediate payment in full ofall
                         sums secun:d by this Seaitily h1s1rurncnt, upon approval oflhe Secremry, if:
                           (ii The Property ccases to be the principal rcsldcnca of a Borrower for reasons other than death and.the
                            Properly is not the principal residence of at lenst pnc other Borrower: or
                           (Ii) for a period of longer than 1wtlvc <12) ronsccudvc months, a Borrower fails to occupy the Property
                           bcc11use of physical or mental illness nnd the Property is not the principal residence of 111 least one other
                            Borrower: or
                           (iii) An obligation of the Borrower under this Security Instrument is not performed.
                         (c) Notice lo Lender, Borrower shall notify Lender whenever any llfthc events listed in this ParaKlllPh (al
      j._
      y                  cm   or (b) occur.
                         (d) ~otlce to Secretary and Borro"·er. Lender shall notify the Secretary and Borrower wh~ne\'er the 101111
                         becomes due imd payable u llder f>aragrapb !)( a) tilJ or {b ). Lender shall not h il\'C the r ig!il to i; ommcc,cc
                         foreclosure until Borrower has hnd thirty (JO) days after notice to either:
                           (i) Corn:c1 the matter which re&ultcd in the Security Instrument coming doc and pay11ble; or
                           (ii) P11y the baluncein full: or
                           (iii) Sell lhc Property for tm: lesser of the balance or 95,~ of the appraised value and apply the net
                            proceeds ofthe sale toward the balance; or
                           (iv) Provide the Lender with ad"d in lieu offorcc105urc .
.•
.:j                      (e) Trusts. Conveyance of a Borrower's imerest in the Proper[)' to a trust which mcc:t& the requirements of
·I
::                       the Secretary, or conveyance or a trust's interests in the Propcr1y 10 a Borrower, shall not be considered a
                         conveyance for purposes oflhis Paragraph 9. A trust shull not be co11sidcn:d an occupant or be considered as
                         having n principal residence for purposes of this Paragraph 9.
                         (() Mortgage Not lns11red. Borrower agrees tha1 should this Security lns1rument and the Note not be
                         eligible for insurance under the National Housing Act within SL'\'.TV DAYS                                       from the
                         dale hereof, if permitted by applicable law Lender may, al its option, require Immediate paymcnl in lull or
                         ull sums secur\!d by this Security Instrument. A written st11tement of any aulhori.1:ed agent of the Scc1ctary
                         dated subsequcn t to SIX'JY DAVS                               from the date hereof, dcclin ing to insure this Security
                         Instrument and I.he Note, ,hall be deemed conclusive proof of such ineligibility. Notwithstanding the
                         foregoing, this option may not be exercised by Lender when the unavailubility of insurance is solely due tg
                         Lender's f'.iilurc ro remit a mongage insuruncc premium 10 the Socl'Clllry.
                       ID, No D,fklency Judgments. Borrower shall have no personal liability for payment of the debt $Ccurcd by
                   this Security lnsttume11t. Lender may enforce the debt only through sale of the Property, Lender shall not be
                   permitted to obtain II deficiency judgment against Borrower if the Security Instrument is foreclosed, If this
                   Security Instrument is assigned to the Secretary upon demand by the Secretary, Borrower shall not be llcble for
                   any difTcrcnc:c between the mortgage insurance bencfilS paid to Lender and the: oulllbmding Indebtedness,
                   including accrued interest, owed by Borrower nt the time of the assignment.
                       11. Relnst1te111ent. Borrower bu! u right to be reinstated if Lender has required immediate payment In full.
                   This right applies even after foreclosure proceedings nrc instituted. To reinstate !hi$ Security lnslrumcnt,
                   Borrower shall correct the condition which rcsuhcd in the requirement for immediate payment In full. Foreclosure
                   costs and rc:ison:iblc and cus1omary attorneys' fees 11nd expenses properly assoc:iati:d with the foreclosure


                   04KA: 02/02                                                Page4




                                                                       EXHIBIT 2
      USDC IN/ND case 3:19-cv-00883 document 1-2 filed 10/07/19 page 5 of 9




           proceeding ~hall be added lo the principal blllllncc, Upon rcinsllltcment by Borrower, this Security Instrument und
           the obligations thal ii sec\lrcs ,shalJ remain in effect as if I.ender had not l't'quircd immediate payment ln full.
           However, Lender is not reqtiltdito permit reinstatement if: Ii) Lender has accepted reinstatement after the
           commencement of foreclosure proceedings within two yc;irs immcdia1cly preceding lhe commCll(emeot of a
           current foreclosure proceeding, (ii) n:instatement will preclude foreclosure on different grounds in the future, or
           (iii) reinstatement will adversely offcct the priority oflhc Securily Instrument.
                12. Lien Status.
                  (a) J\fodlOcadon. Borrower agrees to extend this Security Instrument in accordance with ibis Paragraph
                   12(n). If Lender dctcmnincs that the original lien status or the Security Instrument is jeopardized under stlltc
                  Jaw (including but ncit limited to slt11:11ions where the amounl secured by the Security Instrument equals or
                  exceeds the moxlmum princip11! 11monnt stated or me maximum period under which loan a.:lvo.nc:es re1ain the
                  same lien priority initially gran1ed to loan adv11nccs hns c:xpircdJ and state l:iw permits lhc original lien status
                  to be maintained for future loon advances through the execution and recordation of one or more documents,
                  then Lender shall obtain title evidence at Borrower'& expense:. If the title evidence indicates that !he Propcny
                  Is not encumbered by any liens (except this Security Instrument, the Second Security Instrument described in
                  Paragraph ·13(11) and llllY subordinate liens that the Lender detennlm:s will also be subordinate to any future
                  loan advances), Lender shall request the Borrower tr, execute: 11ny documents nccc:s:rary lo protect the lien
                  status of future loan advances. Borrower agrees lo execute such documenls. If state law doc, not permit the
                  origin11l llen status to be extended to future loan adv11nccs, Borrower will be deemed. to have failed to ha\·o
                  performed an obligation undcnhis Security lnstrumcnL
                  {b} Tax Deferral Prearams. Borrower shall not partkipotc in a real estate tlix deferral program, if any
                   liens created b)I the tax deferral 11rc not subordinate 10 this Security Instrument.
                  (c) Prior Liens. Borrower sh111l promptly discharge any lien which has priority over rhis Scc:11rity
                  Instrument unless Borrower: (o) agrees In writing to the payment of the ol>Jlsation secured by the lien in u
                  manner :ieccptablc to Lender; (b) conksts in good faith the lion by, or defends ugalnst cnforccmcnl of the
                   lien In, lcglll proceedings which in the Lender's opinion operate to prevent the enforcement or the lien or
                   forfeiture of :my p:m of the PrGpcrty. or (c) secures from the holder of the lien 11n ngrc:c:mcnt sutisfactory to
                  Lender subordinating the lien to all umounm secured by this Security lru;trumcnt. If L.endl!T determhi~ tha1
                  uny part of the Property i• subj~t to a lien which may auain priority over this Security lnstrwncrit, under
                  muy give Borrower a notice identifying the lien. Borrower shall snti•fy the lien or take one or more of lhe
                  actions set forth above within 10 days of the giving of notice.
                13. Relatlonsblp to Sec:Hd Security Instrument.
                  (a) Secc,nd Securlty lnsrr11111rnt, In order 10 secure payments w hk:h the S ccrerary may malcei o or on
                        or
                  bch~lf Borrower pursuant to Section 255(i)(l)(A) of the ~ational Housing Act :ind the Loan Agreement,
                  I.he Secretary has required Borrower to oxecute a Second Note and p Second Security Instrument on the
                  Property.                                                                                       .
                  (b) Rclalloashlp of First and Setoad Security Instruments, Payments made by the Secretary shall not be:
                  included in the dcbr under the Note unless:
                     (ii This Se,;urity Instrument is assigned to the Secretory; or
                     (ii) The s~retary accepls reimbursement by the Lender for all payments made by the Sccret:iry.
                  If the eircUJlllltunccs dcscrib~ in \I) or (ii) occur, then all puyments by tbe Secretary, including interest on
                  the paymcntS, but excluding late charges paid by the Secretary, sholl be included in the debt under the Nott.
                  (c) ll;1fect on Borrower, Where there: is no assignmenl or reimbursement as described in (b)(i) or (ii) and
                  the Secretary makes payments to Borrower, them Borrower shall not:
                     (i) Be required 10 pay amounts owed under 1he Note, or pay any rents and rc,·en11cs oflhe Property under
                     Paragraph 19 to Lender or a receiver or the Propany, until the Secretary has required payment in full of all
                     outstanding principi1l 1111d accrued interest under the Sacond Note: or
                     (ii) Be oblig:111:d to pay Interest or shart'd apprcelatlon under the Note at nny time, whether accrued before
.·:                  or after the payments by the Secretary, and whether or not accrued interest h:is b~n Included in the
                     principal balance under the Nole.
          06XA: 02/02                                               Pages




                                                            EXHIBIT 2
           USDC IN/ND case 3:19-cv-00883
                           .... -...,1.-............ .. . document 1-2 filed 10/07/19      page 6 of 9
                                                                              ~. -·----- .... ------..·-----·




                        (d) !llo Duty or tie Secretary. The Secreuuy has no duty 10 Lender to enforce covenants of the Second
                        Security lnstNmcnt or t(! u~c actions 10 pn:scrvc the value of t!Kt Property, even Chough Lender may be
                        um1blc 10 collect amounts'iiw~dundcr the Nole because= of reslrictions in this Paragraph I J,
                      14, Forbearance by Lender Not II Waiver. Any forbearance by Lender in exercising llny right or remedy
                 shall not be a waiver of or preclude the exercise of any right or remedy.
                      15, S11cceasor1 and Assigns Bound; Joint and Several Llabnlty, The covenants und ai:recments of this
                 Security Instrument shall bind and bcnefil the successors and 11Ssigns of Lender. Borrower may not ussii;n 1iny
                 rights or obligations under this Security lnstrumcnt or under the :'ilote. except to a rrnst that meets the
                 requirements of the Secretary. BorrowCf's covenants and agreements shall bc:joint t.md several.
                      16, Notices. Any notice to Borrower provided for in this Security lnstrumcnt shnll be given by delivering it
                 or by malling it by first class mail unless~ pplicable law requires use ofoDOthcr method. The notice shall be
                 directed to the Property Address or any other address ull Borrowers jointly design111c. Any notice to Lender sh;tll
                 be given by llrsc class mail to Lender's address stated herein or any address Lender designates by notice to
                  aorrower. Any not.ice provided for in this Security lnstrum1111t shall be deemed to hove been given 10 Borrower or
                  Ll:mdcr whe11 ginn as provided in this Jtaragruph 16.                                                                 .
                      17. (loverolng Lawi Severability. This Security Instrument sltall be governed by Federal law and the law of
                 the jurisdiction in which the Propeny is located. In the event that any provision or c1ause of this Security
                 lnstr11mll!lt or thii Note conflicts with npplic:able Jaw, such conflict sholl not affect other provisions of !hi~ Security
                 Instrument or the NDte which can be given effect without 1bc connicting provision. To this end the provi5ions of
                 this Security Instrument and the Note arc declared to be severable.
                      18, Borrower's Copy, Borrower shall be given one conformed copy of the Note and this Security Instrument.
                      NON-UNIFORM COVEt-:ANTS. Borrower and ~nder covenant and agree as follows:
                      19. Assignment of Reutr. Borrower uncQnditioncdly assigns und transfers to Lender all the rents and
                 re,•cnucs of' the Propcny. Borrower authori2.cs Lender or Lendcr'sagcnts to collect the rents and revenues and
                 hereby directs each tenant or the Ptopcny 10 pay the rents to Lender or Lender's ngents. However, prior to
                  I.ender's notice to Borrower of Borrower's breach of ony covenant or agreement in the Security Instrument.
                 Borrower shall collect and receive all rents and rcvcnull$ of 1bc Proptrty as trustee for the benefit of Lender and
                 Borrower. This assignment of rents constitutes an absolute assignment and not 1111 a.~slgnmcnt for udditionol
                 security only.
                      If Lender gives notice of breach to Borrower: (a) all rents received by Borrower shall be held by Borrower us
                 trustee for benefit of Lender only, to be applied to lhe sums secured by lhis Security (nstrumcni; (b) Lender shall
                 be untitled lo co.lkct and receh·e all of the rents or tlte Property; and Cc) caclt tcnu.nt of the Properly ahall pay all
                 rents due and unpaid to Lender or Lender's agent on Lender's written dcrrumd to lhc tenant.
                      Borrower bus not c,i:ccuted any pri1>r assignment of 1h11 renta and has not and will not perform 1111y ac:t that
                 would prc,•cnt Lender from exercising Its rights under this Paragraph 19.
                      Lenders hall not be required to enter upon, take control of or mointaln the Propcny bcfor.e or after giving
                 notice of breach to Borrower. Howi:vcr, Lender or a judicially appointed recth·er may do so '01 any time there is 11
                 breach. Any application of rents shall not turc or waive any default or invalidate any other right orremedy of
                 Lender. This assignment of rents of the Property shl!II terminate when thi: debt secured by this Security Instrument
                 is P4ld In full.
                      20. Foreclosure Procedure. If Lender requires Immediate paymeat In rull under Paragrapll 9, prior to
                 acc:eler11tlon following BorrowC'r's breach of any covenant or agrrcment 111 this Securll)· lustrumtttt,
                 Lender shall giv<i notkr to Borro"'-er In the manner provided In Para1raph 16. The notlcr shall spictry1 (a)
                 the default; (b) flu actl•n required to c•re thl' default; (e) a date", not less than 30 clays from tbr date: the
                 notice la alvcn to Borrower, by wbicb tbc tfefault must be c:ured; and (d) that rallue co c:ure the default on
                 or before the date specified lo tlle aetlce may result 111 acctleratlon or tile sums sec:ared by this Security
-1               IHtnlment. foreclo.ure by judicial proceedlug and sale of the Propeny. The notice shall further Inform
,;
                 Borrow.-er of the right to reinstate after acceleration and the right te assert In the foreclosurr proceeding the
                 non-existence or a default or any other defense of Borrower to acceleration and foredosure. If the default Is
                 not cured on or befort tll.e date speclfled ID the notice, I.ender at lt1 optJo11 may rrqulre Immediate payment
                 DtXC : 121118                                          Page 6 orB
     I,
     If'

     '
     !


     I

                                                                   EXHIBIT 2
     ..  USDC ..IN/ND
      -··-··-···-- ----- -case
                           ........3:19-cv-00883
                                   ..-.._.,'
                                       -
                                                 document 1-2 filed 10/07/19
                                                                     "-'- . - ---- ---page     7 of 9 .. ·--
                                                                                      .. -------------·---                                ..   -- - - -   -




i
I
                In full of all sums secured by this Securlt)' 111str1meut wltheut further demand and ma)· foreclose this
                Security lns1rument 'by ju(Jlcla!. proctedlng. Lender shall be entilkd to collec& all e:i:penus Incurred In
I               p1rsulng the rcmedleos prd~lla Jn this Paragraph lOt lncludlni:. but not llmlted to, reasonable a~omeys'
                fees and com or title evidence.
                     21. Lien Priority, The full amount secured by this Security rnsrrumcnt shull hove the same priorlly over any
                other liens on the Property os it' the full nmoun1 had been disbursed on the date the imha1 disbursemenl WllS milde,
                regardless of the actual date of any disbursement. The Kmount secured by this Security Instrument shall Include all
                direct payments-by Lender to Uonowcr und all other loan advances permitted by this Security Instrument for any
                purpose. This lien priority shall apply notwithstanding any State conslill.ltion, 111w or rcgul111ion, except that this
                lien prlorhy $hull 1101 affect the prion:y ot' any liens for unpaid State or local govcrnment11l 11nit special
                :1ssessmen1s or ta.,cs.
                     22, Adjoslable R11t11 Future. Under the Nole, the initial stated interest rate of              4,1000 % which
                accrues on the unpaid principal balance f'lnhlal Interest Raie"} is subject 10 chllllgc, u dcstribcd below. When
                the interest rate ch,mges, the new adjusted interest rule will be applied 10 the total outstanding principal balance.
                Each adjustment to the lntereu rote will be based upon the weekly average yield on United Sllltcs Trcosury
                Securities udjusted to a con5lant maturity of on11 year, as made 11\'ilil:lblc by the Federal Rcscn·c Bollrd in
                Stutistical Release H.IS (S19) ("Index") plU& 11 margin. lftbc Index is no longer available. I.ender will usc as a
                new Index any index prescribed by the Scerctary. Lender will give Borrower notice of the new Index.
                     Lender wlll perform the eakulations described below 10 determine the new adjusted interest rnte. The interest
i               r.itc moy chunge on the lin1t day of MARCH, 200S                    . :ind on  O    thnt d11y of euch succeeding year
I               [I lhc nrs1 day of each 511ccccding month ("Ch:snge Date") until the Joan ~ repaid in run.
'                    The value of lhe Index will be determiaed, using 1be most recent Index figure availo.blc thirty (30J days before
!.              the Chnngc Date ("Current Index"). lkfore each Chnngc Date, the new inlerest rate will be calcula1ed by adding a
                margin to the Current lndelt. The sum of the margin plus the Current Index will be called the "Calculated lnlerest
                Rutc" for each Change Dote, The Calculated Interest Rate will be compared 10 the interest rate In efl"cct
                in1mcdi11tely prior to the current Change Date (the "Existing Interest Rote").
                   0      (Annually Adjuslfng Variable R111e Feature) The Calculated Interest Rate cannot be m~m: thPn 2.0%
                hil!her or lower-than the Ellistlng Interest lhle.11or can it be more than :5 .0% higher or lower than the lnltlul
                Intcrcst Rate.
                     [I (Monthly A<ljustin& Variablo Rote Feature) The Cal~h,ted ln~rcsl Rate will l"ICVCr lncrcHC 11boYe
                FOURTEEN AND 100/1000                                   percent{         14.10000 %).
                     The Calculated Interest Rate will be adjusted ifncccsSllry to comply with these ralc limitutlon(s) and will be in
                effect umil the next Change Date. Al any Change Date. if the Colculotcd Interest Rate equals the ExistiRg ln1.:res1
                Rate, the interest rale will not change.
                     lJ. Rtleasr. Upon payment of all sums secured by this Securily Instrument, Lender shall release this
                Security Instrument without c:hugc to Borrower.
                     24. Waiver of Valuation 11ad Appnibrment, Borrower waives all right of valuation arid appraiscmcnt.




               02XC;OS/117




                                                               EXHIBIT 2
          USDC IN/ND    case 3:19-cv-00883
               ··=,..:~--~------·····~
       ·~--,-c-~· ·•-                                       document 1-2 filed 10/07/19
                                       ·• -··-. ·-----·---·······                                    page 8 of. 9
                                                                                '-""' ..... ···-·-· ·-·-····---·---




                       25. Rld~rs to this S eeurlty Instrument. If one or more ridor5 arc citccu1cd by Borr1>wer and recorded
                    togelher with !his 5"urity Instrument. the covcn11nts of cnch such rider shall be lncorporlltcd into und sh11ll 11mcnd
                    and supplement the covenants and agreements oft his S cc;urity I nstrumcnt as if the ridcr(s) were a pan of this
                    Sccura· Instrument. [Check o.pplicnblc box1cs).]
                             Condominium Rider          O Shared Apprcciotion Rider             O Planned Unit De,·elopment Rider
                             Other {Specify)

                       BY SJCit,;INCi BELOW, Borrower ncccprs and agrees to the terms conmincd in this Securily Instrument and in
;.                  any rider(s) executed by Dorrowcr and recorded wi~ iL /
: ;.

                                                                      ,L,    :r-, ' ) ~ ,
                                                                   LT. ~EWSOME
                                                                                                                                    (Seal)
                                                                                                                                  .&nower


..
'/                                                                                               (Seal}
                                                                   ---------------------..e.-1100•""


                   -------------is,-11c1o.. -n.11Li..F'.,.Aou_....p,a1J - - - - - - - - - - - - -
                   STATE OF IN                                              COU:"ITVSS: S/. /o~~
                        On this OJRD         do.y of DECE:\mER, 2004                  , before me, the undersigned, a Notary Public in and
                    for said County, pcrson11lly ~ppco.rcd
                    LT.NEWSOME


                   and 11eknowlcdgcd the execution of the foregoing Instrument.
                   WtTNESS my hond ond official seal.

                   My commi5Sion cxpirn;      -?;,,1}?, O<t

                   This instrument was prepared by:
                   '}OJ)l.. " \ ~                                                 TAYLOR E. liAYES, No!ary P'Jbl!c
                                                                                   Al'cn Co.irty, Sta~ of Jndiar,a
                                                                                M~ Commission Expires Aui 2a, 2009

                   WXC:0$187                                             l'Dge BofK




                                                                   EXHIBIT 2
      USDC IN/ND case 3:19-cv-00883 document 1-2     filed 10/07/19 page
                                              ·-·-·····-··------~--·-·····. . .... -· 9
                                                                                      ____of..9- -···--·-------------··
                                                                                                   ,_




                                              Legal Description
                                                    Exhibit A

         In Re: David !'lewsomc (deceruied) and I,, T. Newsome
                56201 Butternul Rd.
                South Bend, Indiana, 46619

         PART OF THE WEST HALF ( 1/2) OF Tll!l ~ORTHWEST QUARTER ( 1/4) OF S1:!Cr101' EIGHT (8),
{·.      TOWNSHIP THTRTY-SINliN (37) NORTH, RANGE TWO (2) EAST, DBSCRillED AS Bl!OINNJNG AT A
         POINT 919.35 FEET EAST A1'.1) 954.8 l'EET SOUTH OF THE NORTHWl:ST COR'.'IER OF SAU) SECTION;
         RUNNING THENCE WEST 341.S FEIIT; THENCE SOUTH 97 .7 FEET; THENCE E.AST 341.5 FEET TO THE
         WEST UNE OF BliTTHRNUT ROAD (A 60 FOOT ROAD); THB?-:CE NORTl-1 ALONG THE WEST 1.INE OF
         BUTfERNUT ROAD 97.7 FEET 1'01'HE PLACE OF BEGINNING, BEING LOT KUMBERHO SIXTY (60) fN
         HASTINGS DIVISION STREET ACR.HS PROPOSl:D ADDITJO~




i

!'
i




           ---·--         ..



                                                 EXHIBIT 2
       USDC
. ---··~n,--..-.         IN/ND
                . .---•»a1.o.,.,.,..,., __ .. -case
                                                ... -· .. , ,3:19-cv-00883               document
                                                              -~------ ·------·-- --·-------·-      1-3 filed 10/07/19 page 1 of 9


                                                                                                                               0460S34
                                                                              0506381

                     Rli:CORD A~D RETURN 'fO:
                                                                                  RECORDED OH
                    WELLS FARGO BAN~ N. A.              02128/2805                                  01 :00: 16PII
                    360 I MINNESOTA DRlVE. MAC: X4701..0ll
                     BLOOMINGTON MN 55435                                 TERRI J. RETHLAKE
                                          '                               ST. JOSEPH COOHTY
                                                                              RECORDER
                                                                           REC FEE,                 829.10
                                                                           PAGES:           9




                    - - - - - - - - - - - - 1 S 1 1 1 r o ,\bun Thb lJn For RC'COrding Dalltl

                     State of Jndlana                                                                l'HA Case No. J5l-76Z056l-9S2/2S5
                                                                                                                   0043997154

                                                                  ADJUSTABLE RATE
                             HOME EQUITY CONVERSION SECOND MORTGAGE
                        THIS MORTGAGE ("Stcuriay Instrument• or "Second Seturity lristru.mcnt') is given on
                     DECEMBER 03, 20D4   • The mortgagor is
                     L.T. NEWSOME




                     whose addn!ss is         56201 BU'ITERNUT ROAi>.
                     SOUTH BF.rm. lNDIANA 46619                                                               ("Borr.-,wcr"). This Security
                     Instrument ii given to the Sccrctllry of l!ousing and Urbun Devdopmcnt, \\1\oliC oddre&S is 4S I Seventh Slreet,
                     S. W., Washington, DC 20410 ("Lender" or "Secretary"), Borrower has agreed to rcpuy to Lender amounts which
                     Lender is obligated to advance, iccluding future ad\'anccs, under the terms of u Home Equity Conversion Loan
                     Agrcemo?nt dated the same date os this Security Instrument ("Loan Agreement"). The· agreement 10 repay is
                     cvldcnccd by 13 orro\\-er's Noted 11tcd the some date u I his S ecurily I n.strument ( "Sc:cond N otc"). Thb; Security
                     Jnstrument secures to Lender: (Ill the n:paymcnt of the debt evidenced by 1!ic Second Note, with interest, at a nitc
                     subject 10 11djustmcnt, 11nd all renewals, cxacni;ions and moditicationso rthc N oie, up to 11 maximum principal
                     umount of
                     ONE Ht.~DRED THIRTY nvE TIIOUSA.'1D A.'ID 00/100. - -- -·- ··- -·- ·- --· ·- --- - -- --. -- --- ------ ·---

                     (U.S. S     135,000.00           ); (b) the payment of.all othlll' s11ms, with Interest. udvunccd under Par:igniph S lo
                     protect the security of this Security Instrument ur othcrwi5c due under the term, of this Security Instrument; and
                     (c) the performance of Borrower's covenants nnd agreemenu under this Security ln~ttumcnt and the SL'tond Note.
                     The full dcbe, including amount5 described In Cal, (b), and Cc) above, if not J)Did earlier, is due and payable on
                     JA::'IIUARY 23        • 2073 . For this purpose, Borrower does hereby mortgage, grant and con,·cy to Lender the
                     following described propi:ny locn1c!d in ST JOSl!PII                          County, lndlllflll:

                    04XC,OW7                                                       P;igc   I ors




                    HOLD FOR:
           1lTll EXPRESS, INC~
 'le. r<..cvd.... --11J          C.c//-e.c.:t-· o,cAe/




                                                                         EXHIBIT 3
                                                           "-""' ----·---- .. page 2 of 9
          USDC IN/ND case 3:19-cv-00883 document 1-3 filed 10/07/19


          ,.   '•




                    BEB LEGAL DESCRIPTZON ATTACHED HEUro .AND MADE A PART HBREOI'




     1
     I
     :I             which has the address of 56201 BUTTERNUT ROAD

     [              SOUTH BEND
                             !Cilyl
                                                           , INDIA~A
                                                                         [Slataj
                                                                                                  46619
                                                                                                   [ZlpCOda]
                                                                                                                  {"Property Addre1S"):
     !
                        TOGETHER WITH all the improvements now or hereafter erected on the property, and all casements, rights,
                    appurtcnnnccs, 1111d fixtures now or hereafter a parl oflhe property, All rcpl11ccmcnts and addilions shall also be
                    cu\'ercd by this Sec:urity Instrument. All of the rorcgoing I• referred to in this Security Instrument as the
                    "Property."
                         BORROWER COVENANTS lhal Borrower is lawfully sciscd of the cs\lltc hereby conveyed and hos the right
                    to mortg11gc, grant and convey the Pivpeny and that the Property is only encumbered by u First Security
                    Instrument given by Borrower and dated the same date as this Security lns1rumenc (·First Stcurity lnnrumcnt~).
                    Borrr;>wcr warrants imd will defend generally the title to lhc Property ag;iinsl all claims and dernauds, subject to
                    any encumbrances of record.
                         THIS SECURITY J:'>ISTRUMENT combines uniform covenants for n11lion11l use and non-uniform covenDOts
                    with limiled ,·11ri11tions by jurisdiction to constitute 11 unlf'orm sC1:urity instt11ment covering real property.
                         UNIFORM COVB1'ANTS. Borrower 11.nd Lendet eo,oennnt and agree as follows:
                          I, Paymeot or Principal and Interest. Borrower sbu.11 p:iy when due the principal of, and interest on, the:
                    debt evidenced by the Second Note.
                         :Z. Paymenl er Property Cbarecs. Borrower shall po.y all property eh11rgcs eonslsting ofuxcs, around rents,
..
?                    tlood and hazard lnsunmce premiums, and special a&aCS$ments in u timely manner, and shall provide evidence of
                    payment to Lender, unless Lender pays property charges by withholding fund& from monthly Pil)'mcnts d11c to the
     ;              Borrower or by ch11rging such payments to a line ofcredi111.s provided for In lhe Loan Agreement. Lender may
     I
     j.
                    require Borro,,.er to pay specified property charges directly to the party owed pciyment even though Lender pays
     l.             other propcny chiU'gcs u provided in this Pill'llgraph.
                         J. F lrt, F leod and O thrr Hazard I nsurancc. Borrower shall Insure all improvements on the Properly,
                    whether now in cxlatcncc or subsequently erected, ag;itnst any hv.nrds. cuuultlcs. and contln1c-nclcs. including
                    fire. This i nsurancc sh all be maintained In the 11mo1m1s, Io the c xtenl and for tbe periods required by Lender.
                    Borrower shull ul&o insure 1111 impro\·cments on the Property, whether now in e,ciucncc or subsequently erected,
                    11gains1 loss by noods to the extent required by Lender. The insurance policies and any renewals shall be held by
                    Lender and shall include loss payable clauses in favor of, 11nd In II form acceptable to, Li:ndcr.
                         111 the cvcnl of loas, Borrower shull give Lender immediate notice by mail. Lender may make proof ofloss if
                    nol made promptly by Borrower. Bach i11S11rance company concerned is heroby 11u1horur.cd and directed to make
                    payment for such l0&s to Lender instead of to Borrower nnd Lender jointly. l11111rance proceeds 1h1LII be o.pplied lo
                    restoration or repair of the damaged Property, if the restoration or 1epair is ceonumleally f~iblc 1111d Lendcr'5

                    10XA; 09187                                          Pa11e:?or8
     i
     !
     i
     !


                                                                  EXHIBIT 3
 USDC IN/ND case 3:19-cv-00883 document 1-3 filed 10/07/19 page 3 of 9


,. . '


         sci;urity is not lessened. If the restoration or repnir is not economically feasible or (..ender's security would be
          lessened, the insurance proce~ds ~!tall be applied first 10 1he reduction of any Indebtedness under lht Second Note
         and this Security lnstrumeril':"'·-;'my cim:ss in,urancc procctds over an amount required to pay nil outstanding
         irtdebtedncss under the Second Note and this Security Instrument snail be paid to the entity legally cntltlcd
         thereto,
               In the cYcnt of foreclosure of this Security Instrument or od11:r transfer of title to rhc Property thut extinguishes
         thcindebtcdm:ss, ull right, title and interest or Borrower in and to insu,dnce policies in fomish111l pass to th~
         purchaser.
               4. Occ11pancy, Preservation, Maintenance and Protection or the Property; Borrower's Loan
         Appl1CJ1tlc1n; Leaseholds. Oorrower shall occupy, esrnblish, and use the Proparty 11s Borrower's prineipal
         residence afler the execution or this ~urlty Instrument, ;ind Borrower (or at least one: Borrower, if inilially more
         thnn one person ure BorrowersJ shall continue to occupy die Propcny us Borrower's principal residence for the
         term of the Security Jnnrument. "Principal residence" shall h11vc the same meaning as in the Loan Agreement.
               Borrower shnll not commit waste or destroy, damage or suba.tantially change the Properly or allow the
          Property to dcterlorara, reasonable wear u.nd tcur excepted. Borrower shall also be in default if Borrower, during
         the 101111 upplic!llion process, gave ma1crially false or inoccurate inforn1otion or statements to Lender (or failed to
         provide Lcmdcr with any material information) in connection wi1h the IOJ!n evidenced by tho Note. Including, but
         not limited to, representations concerning Bonower's occllpllncy of the Property as a princlp;il residence. If thls
         Security Instrument ls on u lc11sahold, Borrower shall comply with the provisions of the lease. If Borrower
         BCquircs fee title to the Property, the lc,111chold ond fee title shall not be merged unless Lender agrees to the
         merger in writing.
               S. Charges ro BDITilwer and Protrctlon of Ltndtr's Rights In the Property. Borrower shnll pay all
         governmental or municipal charges, fines and imposi1ions that lfC nor included in Pmigr:sph 2. Borrower shall
         pay these obliglllions on time dim:tly to the entity which is owed the payment. If failure to pay would adversely
         affect Lender's interest in 1hc Propeny, upon Lender's request Borrower shall promptly furnish lo Lender rcc:cipts
         evidencing these puymc1us. Borrower shall promptly discharge any I icn w hlch has priority o             ,,er this S ccurity
         Instrument in the manner provided in Paragraph 121c).
              If Borrower falls to make these payments or the property chnrgcs required by Paragrpph l, or fuils to perform
         any other covenants and agreements contained in this Security lmtrument, or tnere is a lcg11l proceeding that mny
         significantly affect Lender's righl.$ In the Property «such ns a proceeding in bankruptcy, for condemnation or to
         enforce laws or regul:itions>, then Lender may do and pay whatever ii; necessary to protect 1he v11lu11 or the
         Property and Lender's rights in the P-ropc:rty, lncludmg poymcnt of Ulxcs, ha7.ard insurance lll!d other items
         mcnrioncd in Paragraph 2.
              To prorcc1 Lender's security in the Property, I.ender sh:111 ndv11nco and chargt to Borrower all amounts due ro
         the Secretary for the Mortg11gc lnsur,mcc Premium as defined in the Lo11n Agreement u well as all sums dwe 10
         the loan servtc:er for servicing activities us defined In the Loan Agrc:emcnt. Any amounts disbursed by Lender
         under this Parugraph shnll become an ndditionnl deb1 of Borrower as provided for in the ·Loan Agreement and
         lih:ill be secured by thi• Securily lnstrumcnl.
              6. Inspection. Lender er !ls agent may enter on, inspect or make appraisals of the Property in a reasonable
          manner and at reasonable times provided thnt Lender shall give the Borrower notice prior to uny inspc:c;lion or
          appraisal specifying a purpose fort be inspeetion oruppr.1iS11I which must be related to Lender's interest In the
          Property. If the property is vacant or abandoned or the loan is in dcrault, Lender may take reasonable: action to
          protect and preserve such vacant or abandoned Property wilhout notice to the Borrower.
             7. Condtmnatlo11. The proceeds of any 11w11rd or claim for damages, dircc:1 or consequential, in conncation
         with any condemnation or otncr taking of any part of the Propc:rty, or for 1:on¥eyancc in place or con<lw.nation
         shall be paid to L.cnder. The proceeds shall be upplfod first to the reduction of ariy indebtedness under a Second
         Note and this Security Instrument. Any excess proceeds over an omount required 10 p11y all outsumdlng
         indebtedness under the Seeond Nore and this Security Instrument shall be paid to tflc entity legally entitled
         lhcrelo.

         13XA: 111116




                                                          EXHIBIT 3
    ! ···--·     USDC IN/ND case
                               --3:19-cv-00883
                                   ~           document 1-3 ···-----··
                                                               filed 10/07/19
                                                                       V'     page 4 of 9
    !

               ...   -..




                                 8. Fees. Lender may eollcct fees and charges outhori:r.cd by lhc Secretory for the Home Equity Conversion
                           :,..,iortgngc Insurance Program,,"···.,,
                                 9, Grouad1 for Actdera'tio"ifJef Debt.
                                   (a) Due and Payable. Lender may require Immediate paymcrit in full of all sums secured by this Security
                                    ln$trurncnt If:
                                      (i J A Borrower dies and the Property is not tho principal residence of at least om: surviving Borrower; or
I                                     (ii) All of a Borrower's title in the Property {or his or her bencfici11l Interest.In II trus owning all or part of
I
I                                     the Property) is sold or otherwise transferred and no other Borrower rclains tltk lo I he P ropcrty inf ec
;.                                    simple or retains a leasehold under a lcasc: fbr less than 99 years which i• ~newnblc: or a lease having 11
                                      remainins period of not less than 50 years beyond the date of the I00th birthday of the youngest Borrower
                                      or retains a life estate {or retaining a beneficial interest in a trust with such an Interest In the Property); or
                                      {iii) The Property ceases to be lhe principal residence of a Borrowct for reasons 01hcr than death und the
                                      Property is not the principal residence of at least one omcr Borrower; or
                                      f iv) For a period of longer than twelve ( 12) consecutive monlhs, a Borrower fails to occupy the Property
                                      because of physical or mental illness and the Property is nor the principal residence of al least ono other
                                      Borrower; or
                                      (vJ An obligation of the Borrower under this Se<:urity Instrument is not performed.
                                    (b) Notice to Lender. Borrower sh11ll notify Lender whenever any of the e"ents listed In Paragroph
                                    9(a){ii)-(V} occur.                                                                                      .
                                    (c) Notice to Borrower. Lender shall notify Borrower whcltcvcr the loan becomes due and payable under
                                    Par.ier.iph 9 (a)(IIHv). Lender shall not h11vc the right to commence foreclosure until Borrower hos had
                                    thirty (30) days oner notice to either.
                                      (i) Correct the matter which n:suhed in the Securlt:1 Instrument coming due and payable: or
                                      (ii) Pay the balance in full: or            .
                                      (iii) Sell the Property for the lesser of the balance or 9S% of the appraised value und upply lhc net
                                      proceeds of the sale toward the balance; 11r
                                      (iv) Provide the Lender wilh a deed in lieu offorcclosu111.
                                    (d) Trusts. Conveyance of Borrower's intcreSl in the Property to a trust which meels lhe requirement& of
                                    the Secretary, or conveyance of u trust's interests in the Property to o Borrower, shall not be considered 11
                                    ronvcyance ror purposes of this Paragraph 9. A trust shall not be considered an occupant or be considered as
                                    having a principal residence for purposes of1his Paragroph 9.
                                  JO. No Deficiency Judgments. Borrower shall hove 110 personal liability for paymenl of the debt secured by
                           this Security lnstrumcnl. l. ender may enforce the debt only I hrough snlc of the Propcny. Lender sh u.11 not be
                           permitted to obtain a deficiency judgment ogaini.t Borrower If the Security l11s1rumen1 is foreclosed.
                                  11, Relastatemeat. Borrower has a right to be reinstated if I.ender has required immediate poymcnc In full.
                           This rigbl Applies even after forcclasurc proceedings IIJC inslltuted. To reinstate this Security Instrument,
                           Borrower shnll correct the condition which resulted ln the rcqulrcmeni for immedla1e p:1ymciu iu full. foreclosure
                           costs and reasonable and customary attorneys' fees and expenses properly associated with the foreclosure
                           proceeding shlill be ad(Wd to the principal bulom:o, !Jpon n:in51a1ement by Borrower. this Security Instrument and
                           rhe obligations that it secures shall remain in effect as if Lender had not required immediate payment in Ml,
                           Howc,·er, Lender Is not required 10 permit reins1a1emenr if: (i) I.ender hos ncccpu:d reinstatement after the
                           commencement of rorcdogurc proceedings within two years immediately preceding the commencement of a
                           current forcclOliure proceeding, (ii) relns1a1cment will p~clude foreclosure on different grounds in the future, or
                           tili) reinstatement will Gdversely affect the priority of1hc Security Instrument.
i
L.



                           14XA; 111$&




                                                                              EXHIBIT 3
          USDC IN/ND case 3:19-cv-00883 document 1-3 filed 10/07/19 page 5 of 9




.·.



~
,.
~
~·
                    ll, Lien Status.
                      (a) l\lodlncatlon, Boi:rov{er agrees 10 es.tend this Security Instrument in accordance with this Paragraph
                       l 2(a). If Lcndl'r deteriii'i~iii''that lhe original lien slluw; of the Security Instrument is jeopardized under slate
                      law (including hut not limited to situations where the amount secured by the Security Instrument cql.lllls or
                      exceeds the ITlllXimum principal amount stated or the muximum period under which loan udvanc:cs retain the
                      same lien priority initiolly grnnred to loan ad\'il!ICCS hus expired) and state law pcmlits the original lien status
                      lo be main.taincd for future loan :idvances through the execution and recordation of one or more documents,
                      then Lender shull obtain title evidence at Borrower's expense. If the title c:vidcncc indic:nes that the Property
                      is not encumbered by any liens (except the First SccuritY Instrument described in Pamgraph 13(11), this
                      Second Security ln~1rumenl and IIDY subord!nnte liens that Ibo Lender dctcnn!nes will also be subordin11tc to
                      any future loan advances), I.ender shall request the Borrower to execute any documents necessary to protect
                      the lien status or ruture loan advances. Borro\Ver agrees to execute such documents. Jf smc law docs not
                      pcnnit the o rigin11I I icn 5tatus to be extended to future loan advances, Borrower w Ill b c deemed to ha\.'e
                      failed to have perrormed an obligation under thi$ Security Instrument.
                      (b) Tn Deferral Programs. Borrower shall not participate in areal estate r.ix deferral program, if any
                      liens created by the tall deferral arc 11ot subordinate to this Sec-urity Instrument.
                      (<) Prior Liens. Borrower shall promptly disctwrie auy lien which has priority OYCI' this Security
                       Instrument 11nk~s Borrower; (a) agrees in writi11g to the payment of the obligation secured by the lien in a
                      mnnncr acceptable to Lender; tb) contes1s in good faith the li<:n by, or defends agulnst enforcement or the
                      lien in, legal proceedings which in the I.ender's opinion optrate to prevent the enforcement of the lien or
                      forfeiture of any pan of the Property; or (c) secures from the holder of the lien en agreement satisfactory to
                      Lender subordinating the lien io all amounts secured by this Sccurlry Instrument. If Lender determines that
                      any part of the Property ls subject to 11 lien which may 11ttnin priority over mis Security lnstrumcn1, Lender
                      may give Borrower a notice idrntifying the lien. Borrower shall satisfy the lien or take one or more pf the
                      actions set forth abon within IO days of the giving of notice.
                    13. Rt'latlon5hip to First St'enrlty Instrument,
                      (11) SeEond S«urk)• Instrument. In order to secure payments which the Secretary may m nlte 10 oron
                      behalf of Botrower pursuant to Section 2SS(i)( I J(A) of the National Housing Act and the Loan Agreement,
                      the Sccret11ry h\1$ required .B1mower to eu:1:1.1tc a S(:j;ond Note and this Second Securlly Instrument.
      i
                      Borrower also h11s exeeuled a First Note 11nd First Security Instrument.
      L               (b) Relatlonsblp of l:o'lrst aod Second S«uJ"lty rnstruments. Paymenls made by the Secretary shall not be
                      included in th.c debt under the First Note unless:
                         (i) The First Security Instrument is assigned to the Secretary: or
                         {ii) Tile Secretary accepts reimbursement by the holder or the first Note for all pay1r1e:nts made by thc
                         Secretary.
                      If tho circun1st11nccs descn1>ed in Ii) or (ii) occur, then ull p11ymcnts by the Secretuy1 including interest on
                      the payments, but excluding lntc charges patd by lhe Secrctury, shall be included in the debt under the First
                      "ow.
                     (c) l!'.ffed on Borrower. Where there is no assignment or reimbursement as described in (b)1i, or (ii) and
                     the Secreuiry mllkcs payments to Borrower, then Borrower shall not:
                         (i) Oc required to pay amounts owed under the First 1'01e, or pay ony rents 11ncl revenues of the Property
                         under Paragraph 19 to the holder of the First Note or II rceei\"Cr of the Property, until the Scercniry has
                         required payment in full of all ourstandlna principal and accrued interest under the Socond Note; or
                         (iil Be ohligutcd IO pay interest or shared appreciation under the First ~ole at any time. whether accrued
                         before or ufter the payments by the Sccrctury, and whether or not accrued interest has been included in the
                         principal bolance under the First Noie.
                     (d) No Duty of the Secretary. The Sccretllry has no duty to the holder of the first ~otc to enforce
                     covenants !)f the Second Security Instrument or to take actions to preserve the value of the Property, even
                     though the holder of the First Note muy be unable to collect amounts owed under the First -:-Joie because of
                     restrictions in this Pn.ragroph 13.
               16XA; 111118                                               Pug,iS




                                                                 EXHIBIT 3
                                                                                                                                             ---·-· --·--
          USDC IN/ND case 3:19-cv-00883
                          ··~           document 1-3 filed 10/07/19 page 6 of 9

!
iI   ,,   .   ·•
I
!

f'
                           (e) Restrictions on Enlor~ment. No1withsta11ding anything else mIbis s~curity Instrument, the Borrower
                           shall not be obligated to comply with the covenants hereof, Jnd Paragmph I 9 sh111l have no force and effect,
                           whenever there is no ou~ndirii: balance under the Second Note.
                         14. Forboraact by LelidcriNot a Walvtr. Any forbearance by Lender In cxcn:ising nny tight or rm1edy
                   shall not bell w~iv,:r of or preclude the exercise of 11oy right or remedy.
                         IS. Suceessors and Assigns Bound; Joint 1Dd Several Ll11b1Uty. Borrower may not assign any rights or
                   obligations under this Security Instrument or !he Second Note, cxcrpt to a trust that meets the requirements of the
                   Secretary. Borrower's covcnnnu 11nd agreements shall be Joint and several.
                         16. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering ii
                   or by mailing it by first class m :tll unless applicable, Inw requires use o fll nether method. The notice shtdl be
                   directed to the Propcny Address or any other address all Borrowcrsjoindy duign11te. Any notice to the Secretary
                   shall be given by first class mall to the Ht;D Field Ofncc with Jurisdiction o,•er the Property or any other address
                   designated by the Secretary. Any notkc provided for in this Security Instrument shall bi:: deemed to have been
                   given to Borrower or Lender when given as provided in this Paragraph 16.
                         17. Governln1 law; ScverabUlty. This Security Instrument shtdl be governed by Fcdrml l11w and the law of
                   lhi.l juri&diction · In which the Properly is lo1;11tcd. In the event that any provision or clause of 1hi5 Security
                    lnmument or tho Second Note c:onflicts with applicable law, such conflict shnll not affect other provisions of this
                   Security Instrument or the Second.Note which c11n be given effect wi1hou1 the connicttng provision. To 1his end
                   the provisions of this Security Instrument and the Second Note arc dcdared to be: sc,1crublc.
                         18. Borrower's Cepy. Borrower shall be given one conformed copy of th11 Second Note itnd Ibis Security
                   Ins1rum11nt.
                         NON-UNIFORM COVENANTS. Borrower ond Lender covenant and agree as rollows:
                         I 9. As51gnment of Rents. Borrower unconditionally assigns. 11nd tr1111&fc,s to Lender all the rent$ IUld
                   revenues of the Property. Borrower authorizes Lcndcr or Lender's agents to collect the rents and revenues and
                   hereby directs each tenant of the Property 10 P3Y the rents to Lender or Lender's ngcnts. However, prior to
                   Lender's nolicc · to Borrower or Borrowrr's breach of any covenant or agreement in the Security Instrument,
                   Borrower shall collect and receive all mils and revenues of the: Property os fnu;tce for the benefit or Lender 11nd
                   Borrower. This 11SSignmcnt or rents constitutes an absolute assignment and not an assignment for additional
                   security only.
                         If Lender gives notice or brcDCh 10 Borrower: ta) 1111 rents rcccivcd by Borrower shall be held by B01rowcr as
                   trustee for benefit of Lender only, to be applied lo the sums secured by this Security Instrument; (b} Lender shall
                   be enthlcd 10 collect and receh·e all or the rents of the Property; and (c) each tenant or the: Property &hall pay 1111
                   rents due and unpaid to Lender or Lender's agent on Lender's written demund to the tenant.
                         Borrower h11s not c~ccuted any prior assignment of the rents .and has not and will not perform any 11cl that
                   would prevent lender from exertisiog its rights ·under this Paragraph 19, except as· provided in the First Security
                   Jnmumcnt.
                         Lender sh111l not be required to cntcrnpon, take control of or maintain the Pr~rty bc:fol'!l or after giving
                                                                                                                    at
                   aotice of breach to Borrower. However, Lender or 11judicially 11ppointcd rcccivcr may do so ony timo there is a
                   breach. Any application ofrents shall not cure or waive any default or invalidate any other right or remedy of
                   Lender. This assignment of ren1s of the Propcny shalt ccrminalc when the debt secured by this Security Instrument
                   is paid in full.                                                  ·
                        20, Foreclosure Procedure. If Lender requires Immediate payment Ju full under Paragrapb 9, prior to
                   acceferatlon following Borrower's breach o{ any covenant or agreement In this Secprlty Instrument,
                   Lender shall live notice to Borrower la the manner provldl/d la Para11rapb 16. The notice shall specify: (a)
                   tbc default; (b) tbe actlo11 r~ulred co cu re the derau)t; (c) a date, not len tban 3t days from. the date the
                   notice ls given ~o Borrower, b)' whlcb lbe default m11st be cured; aad (d) that failure to care tbe dcfaalt on
                   or before the date speclfled In the aotJce may rtsalt In aeceJeratlen er tlie sums secured by this Security
                   Instrument, foreclosure by Judlefal proceeding and sale or the Property. TIie 11otlce shall fntber Inform
                   Borrower of the right to relnrtatt! after accelentlon and the right to asnrt In the foredosure prOfecdina; the
                   aon-nlsten~ or• dd"au It or any other defense or Borrower 10 1ccelerat1en ancl foredosurc. If tbc default ls
                   not cured on or before the date spec:IOed bl the notlcr:-, Lender at Its optlet1 may require Immediate payment
                   osxc : 12/98                                          Page 6 of 8




                                                                   EXHIBIT 3
      USDC IN/ND case      3:19-cv-00883
                    .. ,.<..•·~          document 1-3 filed 10/07/19
                                                            ~ ·-···--··'··-page 7 of 9



      ......
      _




                In f11II or all sums secured by this Security Instrument without furthtr demand and may foreclose this
               Security Jutrumrnt by Jud,1~~1. procetdlng. Lender shall be entitled to collect all txpeases Incurred la
                pun.-ulog th remedies pr<M8ti In th1$ P1tn.g1"J1pb 21, lncludlag. but not U-m.lted to, reasoAable attom~·
               fttJ and costs or tltlc evld encc. ·
                     21, Litn Prlorlt,-. The full amount secured by this Security Instrument shall h11ve II lion priority subordinate
               only to the full amount sccurl!d by the First Stic;urity Instrument.
                     n. Adjustable Rau Feature. Under the Second Note, the initi1115t11tcd interest rale of                   4.1000%
               which accrue• on the un~id princip11l blllancc ("Initial Interest Rate") is subject to change, as described below.
                When the interest rate changes, the nrw adjusted interest rate will be applied to the total ouiatonding principal
               balance. Each adjustment to the Interest rate will be based upon the weekly average yield on United Stutes
               'J'rc:asury Securities adjusted to a constant maturity of one year, o.s made available by the Fede111! ReHervc Board in
               St.itiscical Release H.IS (S19.I ("Index") plur a margin. If the Index is no longer available:, Lender will Uic as a
               new Index any index pre~cribed by the Sccrctllry. Lender will give: Borrower notice of the new Index.
                     Lender will perform the calculations described below to determine lhc new tidjustcd interest rate. 'l'hc interest
               rate may ch1tnge on the lirst day or MARCH, 1005                               O
                                                                                        , u.nd on    that day of each sue(:ccdlng yc:ar
               [l 1hc firsr dGy of each succeeding month ('Change Date") until the Joan is repaid hi full.
                    The value of the Index will be determined, using the most rcecnt Index figure awi!ablc thirty (30) duys before
               the? Change Date ("Current Index"). Before each Chanse Date, the new interest rate will be colcularcd by adding 11
               margin Ill the Current Index. The sum of the margin plus the Current Index will be culled the-Calculated Interest
               Rate" for e11ch Change: Dnte.. 1'hc Calculated Interest Rate will be compared to the interest rate in effect
               immediately prior 10 the current Clittngc Date (the: "Existing Interest Rote").
                    0 (Annually Adjusting Variable Rate Feature) The Calculated Interest Rate cannot be more than 2,0-1.
               higher or l owcr than the: Exi&tins Interest Rutc, nor can it bi: n1ori: than S .0% higher or lo\~-er than the lnhial
               Intercsa R111c.
                    liJ tMonlhly Adjusting Variable Rllte Feature) The Calculated Interest Rutc will never increase above
                FOURTEEN AND 100/1000                                    percent {        14, 10000 %),
                    The: Cah:ulatcd Interest Rate will be adjusted if necessary to comply with these rate limitalion{s) and will be in
               effc~t uniil the nc.xt Change: Date. Al any Change Date, if the Cale11lat~ Interest Rate equals the Existing Interest
               Rate, the Interest r.itc will not change.
                    lJ. Release. Upon pJymcnt of 1111 $111115 secured. by this Security Instrument, Lender sholl release this
               Security Instrument without charge to Borrower.
                    24, Walven. Borrower w:1h'cs all right of valuation and appraiscment,
-.;
;~




               06l<C : 051117                                        Page7of8




                                                              EXHIBIT 3
     USDC IN/ND case 3:19-cv-00883 document 1-3 filed. .10/07/19 page 8 of 9
                                                                                                                                         -~-------   ....
                                                        \,_,,I



     ..•~.



i'
I




                25. Riders to this Secarity I nstrum,nt. If one or more riders are c:.~e<:uted by Borrower ond recorded
             together with this Security Jnstrurnei,t, the covenants of each such rider shall be incorporated into :ind shall an-icnd
             und supplement the covcnartUail!d a grecmenlS o (this S ecurlty Instrument as if tho ridcr{s) were II part oft his
             Sccu~ Instrument. [Check opplicablc bo11(e$).)
                  U Condominium Rider               O    Snared A~iation Rider             O   Plan~ Unit Development Rider
                  D   Other (Specify)


             any rider(sJ executed by Borrower and recorded    wt
                BY SIGNING BELOW. Borrower accepts and agrees to the terms con1ained in this Security ln5trumcnt and in
                                                            it. /

                                                              ·~-:t':' ~~                                                      tS11al>
                                                             LT.NEWSOME                                                      -Borrower




                                                             --------------------=-{Seal)
                                                                                                                             -Sorrower




             - - - - - - - - - - - - - ( l i p a c e l d o w T l l l t U a e ,or,'\d<..wlodp ..l f - - - - - - - - - - - - -

             STATEOF IN                                                                           COl:NTY SS1       SI. VOS,ph
                On this 03RD        dlly of   DECEl'tfln:R.1804              , before me, the undersigned, 11 Notary Public in and
             for said County, p~onally 11ppenrcd
             L.T. NEWSOME              .



             ,md acknowledged the e.tccutio11 of the foregoing instrumcnL
             WITNESS my hnnd 1111d official seal.

             My commission c,cpircs:      ,e; 2'3'• 0 <J

             This Instrument wns prepared by:
             ~...t         '<-·M\                                                     TAYLOR £. HA'Y'f;S, Natmy Public
                                                                                       Allen County, Stato of l11dl11n11
                                                                                    My Commission Expires Allf 211,
                                                                                                                      2009




             03XC:05197




                                                            EXHIBIT 3
            .
                    USDC
                --- -·····-        IN/ND case 3:19-cv-00883
                            ----- -------------------\,.,,,/.-. ···-·---·-- -·-- ...... .   document 1-3 filed 10/07/19       page 9 ---·-·-----
                                                                                                                V' ----------·--·-·--·--------- of 9 --------·--·.. ------


                •   ,-:.:.   Ill




      '
      l


                                                                                    Legal Description
                                                                                              Exhibit A

                             In Re: David Newi,;omc (dece11!led) and L. T. Newsome
                                    S6201 Butternut Rd.
                                    South Bend. lndiaoat 466) 9

                          PART OF THE WEST HALF ( 1/2) OF THE NORTHWEST QUARTER {l/4) OF SECTION EIGHT (8),
                          TOW~SHIP THIRTY-SEVEN {37) NORTH, RA."IGE TWO (2) EAST, DESCRIBED AS BEGThi"NING AT A
                          POINT 9 l 9.35 FEET EAST AND 954.8 FEET SOUTH OF THE NORTIIWEST CORNER OF SAID SECTION;
                          RUNNING THENCE WEST 341.S F.6£1'; THENCE SOUTH 97. 7 FE6T; 11-IENCE EAST 341.S FEET TO THE
      ,.                  WEST LINE OF BUlTERJ\"UT ROAD (A 60 FOOT ROAD); 11-IENCE NORTH ALONG THE WEST LINE OF
      iI                  BUTTERNUT ROAD 97.7 FEET TO THE PLACE Of BEGlNNJNO, BBINO LOT NUMBERED SIXTY (60) 11'
                          HASTINGS DIVISION STREET ACRES PROPOSED ADDITION




      l
      f.;




:·,
~




..
:1




                                                                                       EXHIBIT 3
JS 44 (Rev. 07/16)                                                         CIVIL COVER SHEET
                         USDC IN/ND case 3:19-cv-00883 document 1-4 filed 10/07/19 page 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            HEIRS AND DEVISEES OF L.T. NEWSOME, DECEASED; AND
UNITED STATES OF AMERICA                                                                                    DOUGLAS NEWSOME

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               St. Joseph
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)




II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                          BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158            ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                   ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                         3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                    ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                  ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                   ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                       ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 840 Trademark                    ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                                                  ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                            LABOR                       SOCIAL SECURITY                      Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             ’ 710 Fair Labor Standards          ’   861 HIA (1395ff)               ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud                     Act                          ’   862 Black Lung (923)           ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending         ’ 720 Labor/Management              ’   863 DIWC/DIWW (405(g))         ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal                  Relations                    ’   864 SSID Title XVI                   Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage          ’ 740 Railway Labor Act             ’   865 RSI (405(g))               ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 751 Family and Medical                                               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability               Leave Act                                                       ’ 893 Environmental Matters
                                             Medical Malpractice                                     ’ 790 Other Labor Litigation                                           ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 791 Employee Retirement             FEDERAL TAX SUITS                      Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                     Income Security Act           ’ 870 Taxes (U.S. Plaintiff        ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                      or Defendant)               ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                    Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                       Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                         ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                            State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                   ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                    Litigation -
                                                                                                                        (specify)                        Transfer                        Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 USC § 1345fc
VI. CAUSE OF ACTION Brief description of cause:
                                           Federal Foreclosure
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                   JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
10/07/2019                                                              s/ Sharon Jefferson
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                           MAG. JUDGE

                 Print                               Save As...                                                                                                                   Reset
JS 44 Reverse (Rev. 07/16)

                         USDC IN/ND case 3:19-cv-00883 document 1-4 filed 10/07/19 page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                USDC IN/ND case 3:19-cv-00883 document 1-5 filed 10/07/19 page 1 of 2
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana

                  United States of America
                                                                     )
                                                                     )
                             Plaintiff
                                                                     )
                                v.                                   )      Civil Action No. 3:19-CV-883
                   DOUGLAS NEWSOME                                   )
                                                                     )
                            Defendant
                                                                     )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Douglas Newsome
                                         56201 Butternut Road
                                         South Bend, Indiana 46619




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Sharon Jefferson
                                         Assistant United States Attorney
                                         United States Attorney's Office
                                         5400 Federal Plaza, Suite 1500
                                         Hammond, IN 46320

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 3:19-cv-00883 document 1-5 filed 10/07/19 page 2 of 2
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-CV-883

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
